DETAILED ACTION
This is the Office action based on the 16795514 application filed February 19, 2021, and in response to applicant’s argument/remark filed on January 27, 2022.  Claims 1-23 are currently pending and have been considered below.  Claims 5-8 withdrawn from consideration.	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Interpretations
Applicant has amended claim 1 from “forming an oxide mask on a portion of a surface of a MEMS” to “forming an oxide mask directly on a portion of a surface of a MEMS”, and further argued that while Jouanet teaches a feature forming an oxide mask on a portion of a surface of a MEMS, Jouanet fails to teach the feature forming an oxide mask directly on the portion of a surface of a MEMS.  Essentially, Applicant distinguishes between the terms “on” and “directly on”. Thus, for the purpose of examining the phrase “forming an oxide mask on a portion of a surface of a MEMS” will be interpreted as the oxide mask may be directly or indirectly on the portion of a surface of a MEMS, i.e. there may be an intervening layer in between.      For example, Claim 9, which recites “forming a hardmask layer on a first surface of the substrate” (emphasis added), will be interpreted as the hardmask layer may be formed directly or indirectly on the first surface of the substrate.
Claims 9 and 17 recited the term “roughening etchant”; however, the specification fails to define this term.  Since at a microscopic level every surface has a surface roughness, for the purpose of examining all etchants are considered to be capable of roughening.
Claims 9, 13 and 20 recited the term “fusion bond oxide layer”; however, the specification fails to define this term.  Since every layer is capable of being used for a fusion bonding, for the purpose of examining any oxide layer is considered to be a fusion bond oxide layer.  
Claim Objections
Claim 14 objected to because of the following informalities:  the term “the surface” is not clear.   For the purpose of examining it will be assumed that this term is “the first surface of the substrate”.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  the term “the surface” and “the surface” are not clear.   For the purpose of examining it will be assumed that these terms are “the first surface of the substrate”.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-3 rejected under U.S.C. 103 as being unpatentable over Jouanet et al. (U.S. PGPub. No. 20070039387), hereinafter “Jouanet”, in view of Avanzino et al. (U.S. Pat. No. 6121150), hereinafter “Avanzino”, and Park et al. (U.S. PGPub. No. 20060180897), hereinafter “Park”--Claims 1, 3: Jouanet teaches a method of fabricating a MEMS, comprisingproviding a first MEMS device substrate comprising layers 9, 6b, 10 and a substrate comprising layers 16 and 7b (Fig. 11);forming an oxide mask layer 14 directly on a portion the substrate,  the oxide mask layer 14 having an opening exposing the first MEMS device substrate (Fig. 12; [0041]);forming a stack comprising conducting layers 13 and 12 on layer 14 and in the opening, the stack is made of a metal;removing the excess metal in the periphery of the opening and exposing the oxide mask to form a metal portion 12 embedded within the opening (Fig. 13);removing the oxide mask to expose the substrate (Fig. 14);bonding the first MEMS device substrate to a second MEMS device substrate (Fig. 15).        Jouanet further teaches that the removing the excess metal in the periphery of the opening and exposing the oxide mask is performed by polishing the stack, but fails to teach that the polishing is a chemical-mechanical polishing.        Avanzino teaches a method of forming an embedded portion of a metal layer by depositing a stack of metal layers over an opening, then removing the excess metal in the periphery of the opening by chemical-mechanical polishing the stack (Fig. 3(A)-3(E); Col. 9, Line 52 through Col. 11, Line  13).         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to remove the excess metal in the periphery of the opening and exposing the oxide mask in the invention of Jouanet by using chemical-mechanical polishing because Jouanet teaches to use polishing but is silent about the details, and Avanzino teaches that such removing may be efficiently performed by chemical-mechanical polishing.        Jouanet further teaches that the first MEMS is bonded to the second MEMS by a conducting ball ([0010]), but fails to teach that the bonding is a fusion bonding.        Park, also directed to a method of fabricating a MEMS, teaches that two MEMS may be bonded together by fusion bonding through a solder ball ([0067]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use fusion bonding technique in the invention of Jouanet because Jouanet teaches that the first MEMS is bonded to the second MEMS by a conducting ball but is silent about a bonding technique, and Park teaches that such bonding may be efficiently performed by fusion bonding.        It is noted that the stack is equivalent to the bumpstop material recited in claim 1.--Claim 2: Jouanet further teaches that the MEMS comprises an accelerator ([0027]).

Claim 4 rejected under U.S.C. 103 as being unpatentable over Jouanet in view of Avanzino and Park as applied to claim 1 above, and further in view of Yon et al. (U.S. PGPub. No. 20140319350), hereinafter “Yon”:--Claim 4: Jouanet modified by Avanzino and Park teaches the invention as above.  Jouanet fails to teach the removing the oxide mask by using a vapor HF.Yon teaches that an oxide layer may be selectively etched with respect to a metal layer by using HF vapor ([0013]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to remove the oxide layer by using HF vapor in the invention of Jouanet because Jouanet is silent about a method of the removing the oxide layer, and Park teaches that an oxide layer may be selectively etched with respect to a metal layer by using HF vapor.

Claims 9-11 rejected under U.S.C. 103 as being unpatentable over Chang et al. (U.S. PGPub. No. 20170305738), hereinafter “Chang”, in view of Wolf et al.,“Silicon Processing for the VLSI Era, Volume 1- Process Technology”, Lattice Press, California, 1986, pp 521-535, hereinafter “Wolf”: --Claim 9: Chang teaches a method of fabricating a MEMS, comprisingproviding a MEMS device comprising layers 106 and 102 (Fig. 3), wherein layer 102 may be a silicon substrate ([0023]), wherein the MEMS device has a first surface that is the top surface of layer 102;forming a hardmask layer 108 on the first surface (Fig. 4);forming a photoresist layer 504 on the hardmask layer, then perform a first etching to etch the hardmask layer 108 until a first portion of the first surface is exposed, then removing the photoresist layer 504 (Fig. 5, [0035]);forming a ring layer 602 on the first surface (Fig. 6, [0036]);forming a photoresist layer 704 on the hardmask layer, then perform a second etching to etch the ring layer 602 until a second portion of the first substrate is exposed, then removing the photoresist layer 704 (Fig. 7, [0037]); forming a photoresist layer 804 on the hardmask layer, then perform a third etching to etch a third portion of the first surface, then removing the photoresist layer 804 (Fig. 8, [0038]);applying water to the first surface then depositing a perfluorodecyltrichlorosilane layer on the first surface, the perfluorodecyltrichlorosilane reacts with the OH species at the first surface ([0039-0041]).eutectic bonding the MEMS device to a device substrate (Fig. 10, [0042]).         It is noted that the eutectic bonding bonds two surfaces together by fusion.  It is further noted that since the first surface comprises silicon, applying water to the first surface would form a silicon oxide layer.       Chang fails to disclose the first etching etches the first portion of the first surface and the second etching etches the second portion of the first surface.       Wolf teaches that due to inevitable non-uniformity in film thickness and etch rate across a wafer, when etching a film pattern it is a common practice in the art to continue etching beyond the point at which the mean film thickness is completely etched, i.e. an over-etch step, to ensure that the entire film is removed across the wafer.   For example, in the above reference, Wolf et al. teaches that 10-50% over-etch time is usually required for wet etching of aluminum patterns.   Thus in practice an over-etch step is added after the etch stop film has been exposed in step (ii) above.  Since etching occurs in both lateral and vertical direction, an undercut is usually formed beneath and around the magnetic pole portion during the over-etch step.      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the overetching step after the first surface has been exposed in the first etching and the second etching because Wolf teaches that this would ensure that the film to be etched is completely removed across the substrate.  It is noted that at least a portion of the first surface would be removed during the overetching steps.--Claim 10: Chang further teaches that the MEMS comprises an accelerator ([0001]).--Claim 11: Chang further teaches that the hardmask layer 602 may be germanium or some other material capable of eutectic bonding ([0036]).  Chang further teaches that other material capable of eutectic bonding is aluminum copper ([0042]).           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use aluminum copper for layer 602 in the invention of Chang because Chang teaches that such material would be effective as a material capable of the eutectic bonding.

Claim 12 rejected under U.S.C. 103 as being unpatentable over Chang in view of Wolf as applied to claim 9 above, and further in view of Shuler et al. (U.S. PGPub. No. 20030082795), hereinafter “Shuler”:--Claim 12: Chang teaches the invention as in claim 9 above.  Chang further teaches that the etching of the first and second portion of the silicon layer 102 through the photoresist mask may be performed using a wet or dry etchant 802 ([0038], Fig. 8).  Chang fails to teach that the wet etchant may be KOH.        Shuler, also directed to etching a silicon layer through a photoresist mask by using an etchant, teaches that the etchant may be KOH ([0151], Fig. 12).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use KOH as the wet etchant in the invention of Chang because Chang teaches that the etching of the first and second portion of the silicon layer 102 through the photoresist mask may be performed using a wet etchant but is silent about the chemical composition of the wet etchant, and Shuler teaches that KOH would be effective for such etching.

 Claims 13 and 17-19 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chang in view of Wolf. --Claims 13, 17: Chang teaches a method of fabricating a MEMS, comprisingproviding a MEMS device comprising layers 106 and 102 (Fig. 3), wherein layer 102 may be a silicon substrate ([0023]), wherein the MEMS device has a first surface that is the top surface of layer 102;forming a hardmask layer 108 on the first surface (Fig. 4);forming a photoresist layer 504 on the hardmask layer, then perform a first etching to etch the hardmask layer 108 until a first portion of the first surface is exposed, then removing the photoresist layer 504 (Fig. 5, [0035]);forming a ring layer 602 on the first surface (Fig. 6, [0036]);forming a photoresist layer 704 on the hardmask layer, then perform a second etching to etch the ring layer 602 until a second portion of the first substrate is exposed, then removing the photoresist layer 704 (Fig. 7, [0037]); forming a photoresist layer 804 on the hardmask layer, then perform a third etching to etch a third portion of the first surface, then removing the photoresist layer 804 (Fig. 8, [0038]);applying water to the first surface then depositing a perfluorodecyltrichlorosilane layer on the first surface, the perfluorodecyltrichlorosilane reacts with the OH species at the first surface ([0039-0041]).eutectic bonding the MEMS device to a device substrate (Fig. 10, [0042]). applying water to the first surface then depositing a perfluorodecyltrichlorosilane layer on the first surface, the perfluorodecyltrichlorosilane reacts with the OH species at the first surface ([0039-0041]).eutectic bonding the MEMS device to a device substrate (Fig. 10, [0042]).     It is noted that the eutectic bonding bonds two surfaces together by fusion.     It is further noted that since the first surface comprises silicon, applying water to the first surface would form a silicon oxide layer.      It is noted that the eutectic bonding bonds two surfaces together by fusion.  It is further noted that since the first surface comprises silicon, applying water to the first surface would form a silicon oxide layer.     Chang fails to disclose the first etching etches the first portion of the first surface and the second etching etches the second portion of the first surface.     Wolf teaches that due to inevitable non-uniformity in film thickness and etch rate across a wafer, when etching a film pattern it is a common practice in the art to continue etching beyond the point at which the mean film thickness is completely etched, i.e. an over-etch step, to ensure that the entire film is removed across the wafer.   For example, in the above reference, Wolf et al. teaches that 10-50% over-etch time is usually required for wet etching of aluminum patterns.   Thus in practice an over-etch step is added after the etch stop film has been exposed in step (ii) above.  Since etching occurs in both lateral and vertical direction, an undercut is usually formed beneath and around the magnetic pole portion during the over-etch step.      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform the overetching step after the first surface has been exposed in the first etching and the second etching because Wolf teaches that this would ensure that the film to be etched is completely removed across the substrate.  It is noted that at least a portion of the first surface would be removed during the overetching steps.--Claim 18: Chang further teaches that the MEMS comprises an accelerator ([0001]).--Claim 19: Chang further teaches to form a standoff 112 on a surface of the device substrate (Fig. 10).
 Allowable Subject Matter
 Claims 20-23 are allowable.  The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 20, none of the cited prior arts teaches the feature “etching a second exposed portion on the first surface of the substrate, wherein the second exposed portion on the first surface of the substrate is not covered by the hardmask; forming a rough surface layer on the hardmask and the first surface of the substrate, wherein the rough surface layer increases roughness of the surface in comparison to the surface without the rough surface layer; etching back the rough surface layer to transfers a roughness of the rough surface layer to the substrate; removing the hardmask; forming a fusion bond oxide layer on the first surface of the substrate; and fusion bonding the substrate to a device substrate” in the context of claim 20.
Claims 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 14, none of the cited prior arts teaches the feature “before removing the hardmask, forming a rough surface layer on the hardmask and the first surface of the substrate, wherein the rough surface layer increases roughness of the surface in comparison to the surface without the rough surface layer; and etching back the rough surface layer to transfers a roughness of the rough surface layer to the substrate” in the context of claim 14;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered as follows: --Regarding Applicant’s argument that Chang teaches the etching the first exposed portion is before the forming the photoresist layer, citing Fig. 7 of Chang, this arguments is not persuasive.  It is noted that in the Office action, Fig. 8 is cited for this etching.  Fig. 8 clearly shows the etching is performed through openings in the photoresist layer 804. --Regarding Applicant’s argument that Jouanet teaches the etching or CMP the bumpstop material 12 is before the forming the oxide mask 14 and the depositing the bumpstop material 12, this arguments is not persuasive.  Jouanet clearly teaches forming the oxide mask 14 having a recess (Fig. 12), depositing the bumpstop material on the oxide mask 14 and in the recess then removing the excess bumpstop material outside the recess to expose the oxide mask (Fig. 13), while Avanzino teaches that such removing the excess bumpstop material outside the recess to expose the oxide mask may be accomplished by using a CMP technique.  The Office action has been rewritten for clarification, as shown above.--Regarding Applicant’s argument that claim 11 depends on claim 1, this is not correct.  Claim list submitted by Applicant clearly shows claim 11 depends on independent claim 9.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713